Citation Nr: 1105851	
Decision Date: 02/14/11    Archive Date: 02/28/11

DOCKET NO.  07-17 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, 
Montana


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

Appellant (the Veteran) had active service from December 1976 to 
December 1980.  

This appeal comes before the Board of Veterans' Appeals (Board) 
from an October 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, 
Montana.


FINDING OF FACT

Hepatitis C was not manifest in service; symptoms were not 
present until 2003; and the current disability is not related to 
service. 


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by service.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009)) redefined VA's duty to assist the Veteran in the 
development of a claim.  VA regulations for the implementation of 
the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).

Under the VCAA, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must request that the 
claimant provide any evidence in his possession that pertains to 
the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (CAVC) has 
also held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
Veteran status; 2) existence of a disability; 3) a connection 
between the Veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a June 2005 pre-rating letter, the RO notified the Veteran of 
the evidence needed to substantiate his claim.  This letter also 
satisfied the second and third elements of the duty to notify by 
delineating the evidence VA would assist him in obtaining and the 
evidence it was expected that he would provide.  
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles 
v. Principi, 16 Vet. App. 370 (2002).

The appellant has substantiated his status as a Veteran.  He was 
notified of all other elements of the Dingess notice, including 
the disability-rating and effective-date elements of his claim, 
in an April 2006 letter.

Contrary to VCAA requirements, some of the VCAA-compliant notice 
in this case was provided after the initial adjudication of the 
claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 
2006).  The timing deficiency was cured by readjudication of the 
claim in several supplemental statements of the case.  Mayfield 
v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007).

The VCAA also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to 
assist" contemplates that VA will help a claimant obtain records 
relevant to his claim, whether or not the records are in Federal 
custody, and that VA will provide a medical examination or obtain 
an opinion when necessary to make a decision on the claim.  38 
C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment records 
and all of the identified post-service VA treatment records.  In 
addition, the Veteran was afforded two VA examinations.  These 
examinations were adequate because each was performed by a 
medical professional based on a review of claims file, 
solicitation of history and symptomatology from the Veteran, and 
a thorough examination of the Veteran.  The resulting diagnoses 
and rationales were consistent with the examination and the 
record.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).

II.  Analysis

Veterans are entitled to compensation from the Department of 
Veterans Affairs if they develop a disability "resulting from 
personal injury suffered or disease contracted in line of duty, 
or for aggravation of a preexisting injury suffered or disease 
contracted in line of duty."  38 U.S.C. § 1110.  To establish a 
right to compensation for a present disability, a veteran must 
show: "(1) the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service"-the so-
called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 
1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (2009).  
Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

The Board notes initially that the Veteran did not serve during a 
period of war, and the evidence does not suggest, and the Veteran 
does not contend, that he engaged in combat with the enemy, or 
that his claimed hepatitis C is related to combat.  As such, the 
combat rule is not applicable.  38 U.S.C.A. § 1154(b) (West 
2002), 38 C.F.R. § 3.304(d) (2010).

The Veteran contends that he incurred hepatitis C as a result of 
air gun inoculations administered in service, from December 1976 
to December 1980.  

Service treatment records reveal that the Veteran received 
inoculations; however there is no treatment for, or complaint of, 
hepatitis or liver disease.  The report of examination for 
service separation, in September 1980, reveals that the Veteran 
was found to be clinically normal regarding all systems, and a 
report of medical history signed by him reveals that he reported 
no history of hepatitis.  

After service, there is no record of treatment for hepatitis 
until 2003, over twenty years after the Veteran left service.  
The Veteran does not contend, and the clinical records do not 
indicate, that he was treated for symptoms associated with 
hepatitis in the intervening period.  

The only opinion of record that purports to relate the Veteran's 
hepatitis C to service is that of the Veteran.  On the other 
hand, the record contains an opinion of a VA clinician who 
evaluated the Veteran for hepatitis C, who found that his 
hepatitis C is not related to service.  

The report of VA examination in March 2007 includes the 
examiner's notation of a VA treatment report dated in November 
2003, in which the Veteran described experimenting with IV drugs 
once, at age 18, prior to military service.  The examiner cited 
to current medical literature regarding the transmission and 
epidemiology of hepatitis C infections for the proposition that 
IV drug use is the most likely and efficient method of 
transmission of this virus.  Also, according to the literature, 
the third riskiest behavior is sex with an IV drug user.  In the 
Veteran's subjective report during the August 2006 examination, 
he declined to answer the question regarding number of sexual 
partners in a lifetime, but reported that he did not use barrier 
methods of protection during all of his sexual encounters.  
According to the examiner, IV drug use and risky sexual behavior 
far outrank the odds of transmission of this virus over having 
been stuck or cut with a bloody object, which is the equivalent 
of the air gun injector claimed by the Veteran.  It was the 
examiner's opinion that the Veteran's current hepatitis C 
infection is more likely than not related to behaviors and 
factors other than air-gun injector immunizations during service.  
In fact, the Veteran's documented admission to IV drug use prior 
to service, although only reported to be a onetime experimental 
occurrence, carries the most likely odds of being the mode of 
transmission according to the medical literature.  

On VA examination in September 2006, the Veteran denied sharing 
toothbrushes or I.V. drug use.  The examiner opined that there is 
evidence in the medical literature that there is a "medical 
possibility" that the hepatitis C virus can be transmitted via 
an injection air gun; however, there are no documented cases to 
date, and the possibility is considered "rare."  The examiner 
opined that the source of infection cannot be established without 
resorting to mere speculation due to lack of information/evidence 
from which to draw a conclusion.  

Thus, although the September 2006 examiner did not provide an 
opinion, the Veteran's opinion regarding etiology conflicts with 
that of the March 2007 examiner.  It is the Board's 
responsibility to evaluate the evidence and to assign each report 
or opinion its due probative weight.  Owens v. Brown, 7 Vet. App. 
429, 433 (1995).  In reviewing the evidence, the Board is free to 
favor one medical opinion over another if the Board provides an 
adequate statement of reasons or bases.  Id.; see also 38 U.S.C. 
§ 7104(d)(1).

The Veteran does not contend that he has any medical training.  
The Board acknowledges that lay assertions may serve to support a 
claim for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 
C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d. 1372 (2007); 
see Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).

The Board concedes that the Veteran received an air gun 
inoculation, as he contends, and concedes his assertion that the 
air gun was not cleaned between uses.  He is competent to report 
these events, and there is no reason to doubt his assertions.  
However, regarding the Veteran's opinion as to etiology, this is 
not a simple matter that is capable of lay observation.  Lay 
evidence can be competent and sufficient to establish a diagnosis 
or etiology of a condition when (1) a lay person is competent to 
identify the medical condition (noting that sometimes the lay 
person will be competent to identify the condition where the 
condition is simple, for example a broken leg, and sometimes not, 
for example, a form of cancer), (2) the lay person is reporting a 
contemporaneous medical diagnosis or opinion, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  See Jandreau, 492 F. 3d 
1372.  In such cases, the Board is within its province to weigh 
that testimony and to make a credibility determination as to 
whether the evidence supports a finding of service incurrence and 
continuity of symptomatology sufficient to establish service 
connection.  See Barr v. Nicholson, 21. Vet. App. 303 (2007).  

Here, the Veteran does not contend that he is relating an opinion 
by a physician.  As noted above, establishing the etiology of 
hepatitis C, especially as here, where it is many years remote 
from the asserted method of infection, is not a simple matter 
that is capable of lay observation.  This would certainly reduce 
the probative weight of the Veteran's opinion in comparison to 
the VA examiner.  

Moreover, in this case, the Veteran has changed his account of 
the pertinent facts, and the Board is entitled to assume that 
this was done with intent of manipulating the facts to suit his 
claim.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) 
[interest may affect the credibility of testimony]; cf. Pond v. 
West, 12 Vet. App. 341, 346 (1999).

Here, the Veteran reported in a November 2003 VA treatment report 
that, at age 18, he had experimented with IV drug use one time.  
However, in an August 2005 hepatitis C questionnaire, the Veteran 
stated that he had "NO" history of intravenous drug use.  The 
Board finds his initial statement, provided in the context of 
medical treatment only, and prior to the filing of his claim for 
benefits, to be more trustworthy than his later accounts.  His 
etiology opinion omits any discussion of IV drug use, and is 
therefore deemed to be as lacking in credibility as his recent 
assertions refute such IV drug use.  

In sum, the credible evidence in this case weighs decidedly 
against any relationship between the incurrence of hepatitis C 
and the Veteran's active service.  As such, service-connected for 
hepatitis C is not in order. 

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, as 
the preponderance of the evidence is against the/each claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).


ORDER

Service connection for hepatitis C is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


